Election of Vice-Presidents of the European Parliament (continuation)
I now announce the results of the vote on the seniority of the Vice-Presidents.
The number voting: 703
Void or invalid voting slips: 7
Votes cast: 696
The votes were cast as follows:
Rodi Kratsa-Tsagaropoulou: 322 votes
Alejo Vidal-Quadras: 300 votes
Gérard Onesta: 285 votes
Edward McMillan-Scott: 274 votes
Mario Mauro 262 votes
Miguel Angel Martínez Martínez: 260 votes
Luigi Cocilovo: 234 votes
Mechtild Rothe: 217 votes
Luisa Morgantini: 207 votes
Pierre Moscovici: 207 votes
Manuel António dos Santos: 193 votes
Diana Wallis: 192 votes
Marek Siwiec: 180 votes
Adam Bielan: 128 votes
Congratulations to all the Vice-Presidents: I hope we will work well together in the Bureau of this House.
In accordance with Rule 14(2) of the Rules of Procedure, the Vice-Presidents rank in order of the votes cast for them, and where there is a tie, the Member older in years of age takes precedence.